DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the application 17/006,270 filed on 07/14/2022.
Status of Claims:
Claims 1-20 are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered. 

Response to Arguments
Applicant’s arguments filed on 07/14/2022 have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (USPGPUB 20210303552) "Pandey" in view of Zhenguang et al. (CN 110751469A) "Zhenguang".
Regarding claim 1, Pandey teaches a method comprising: receiving, by an orderer, an endorsed operation for a blockchain network ([0077]: Data consumer node 102b receives the results from the one or more endorsing peer nodes and determines whether the proposed transaction was successfully endorsed… [0079]: The data consumer node 102b submits the endorsed transaction to ordering service (orderer) to proceed with committing the proposed transaction); applying, by the orderer, the operation to a current block (([0071] Peer nodes may be configured to manage transactions within a blockchain, including reads and writes to shared ledgers (operation applied). [0080] Ordering service (orderer) validates the signatures/endorsements submitted by data consumer node 102b and sequences the submitted transactions into blocks (list comprising the operations)); and committing the subsequent block to a ledger of the blockchain network (Fig. 2 & [0082] The committing peers determine whether the transaction is verified… [0084]: The transaction is committed to the distributed ledger (operation 222). The updated ledger may be replicated across all members of the blockchain channel).  
Pandey does not explicitly teach including, based on the applying, a list comprising the operation in a subsequent block, wherein the operation is recorded in the list in a readable format.
Zhenguang teaches a list comprising the operation in a subsequent block, wherein the operation is recorded in the list in a readable format (2nd page of attached FOR reference, under Background 2nd paragraph: A blockchain is an ever-growing list of records and blocks (current and subsequent blocks) that are linked using encryption techniques; the blockchain is a public transaction classification ledger of cryptocurrency, each block (current or subsequent blocks) of which contains the encrypted hash, the timestamp and the transaction data of the previous block (list of operation of previous block), and the blockchain can prevent the data from being tampered, and the blockchain is an open distributed classification ledger which can effectively record the data of both parties of the transaction in a verifiable and permanent manner. The blockchain is responsible for keeping all confirmed transactions and permanent records as an un-centralized data classification ledger distributed across all nodes in the network with the ability to prevent modification, once recorded, the data in any given block cannot be changed). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Zhenguang teachings in the Pandey system. Skilled artisan would have been motivated to incorporate operation data of a current block in the subsequent block taught by Zhenguang in the Pandey system as this provides an alternate method to validate operation data in the previous blocks, thus improves the validation process for data between the blocks  . This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Pandey in view of Zhenguang teaches all of limitations of claim 1. Pandey further teaches checking the operation against the list in the subsequent block to verify that the operation was applied ([0081]: The ordering service next submits the new blocks to one or more of peer nodes (applying operation) to commit the transaction …[0082]: The committing peers determine whether the transaction is verified. In some embodiments, each committing peer validates the signatures, determines whether the endorsement policy is satisfied, and compares the values of keys/variables read at endorsement time with the current values for changes…[0084] : Then, the transaction is committed to the distributed ledger. Thus the operation is verified and subsequently applied to the distributed ledger of the peer nodes).  
Regarding claim 3, Pandey in view of Zhenguang teaches all of limitations of claim 1. Pandey further teaches organizing, by the orderer, the operation into a first block ([0080]: The ordering service (orderer) validates the signatures/endorsements submitted by data consumer node and sequences the submitted transactions into blocks (organizing the operation into a block). The manner in which blocks are ordered may vary from implementation to implementation e.g., ordering may be based on timestamps, byzantine fault tolerance, etc.).  
Regarding claim 5, Pandey in view of Zhenguang teaches all of limitations of claim 1. Pandey further teaches wherein the applying includes validating, by the orderer, the operation ([0080]: The ordering service (orderer) of the system validates the signatures/endorsements submitted by data consumer node and sequences the submitted transactions into blocks).  
Regarding claim 6, Pandey in view of Zhenguang teaches all of limitations of claim 1. Pandey further teaches wherein the applying includes writing to the ledger ([0071]: Peer nodes may be configured to manage transactions within a blockchain, including reads and writes to shared ledgers. [0076]: The data consumer node 102b submits the endorsed transaction to ordering service 116 to proceed with committing the proposed transaction (operation 214). In some embodiments, the submitted transaction includes the results (e.g., the read-write sets) and signatures from each endorsing peer).  
Regarding claim 7, Pandey in view of Zhenguang teaches all of limitations of claim 1. Pandey further teaches wherein the applying includes recording an output on the ledger ([0084]: The transaction is committed to the distributed ledger. The updated ledger may be replicated across all members of the blockchain channel. It is noted that invalid/aborted transactions may still be written to a ledger; however a commit flag for the transaction may be used to indicate that the transaction committed or failed. Thus, a write operation can be made to a distributed ledger therefore an output on the ledger is applied).  
Regarding claim 8, Pandey in view of Zhenguang teaches all of limitations of claim 1. Pandey further teaches wherein the endorsed operation is endorsed by one or more peers ([0071]:Peer nodes may be configured to manage transactions within a blockchain, including reads and writes to shared ledgers. For example, peer nodes may endorse, validate, order and/or commit transaction records that satisfy prescribed policies. Transaction records may be used restrict and track exchanges of data between blockchain members…[0077]: Data consumer node receives the results from the one or more endorsing peer nodes and determines whether the proposed transaction was successfully endorsed).  
Regarding claim 9, Pandey teaches a method comprising: receiving an operation for a blockchain network ([0079]: The data consumer node 102b submits the endorsed transaction to ordering service to proceed with committing the proposed transaction); P202002476US01Page 54 of 57preparing, for the operation, a set including a read portion and an output portion ([0079]: The submitted transaction includes the results, e.g. the read-write sets (prepared set) and signatures from each endorsing peer); committing, by an orderer according to the output portion of the set, the operation to a ledger of the blockchain network ([0081]: The ordering service (orderer) next submits the new blocks to one or more of peer nodes 120 to commit the transaction…[0084]:Then, the transaction is committed to the distributed ledger. The updated ledger may be replicated across all members of the blockchain channel.); and committing the subsequent block to a ledger of the blockchain network (Fig. 2 & [0082] The committing peers determine whether the transaction is verified… [0084]: The transaction is committed to the distributed ledger (operation 222). The updated ledger may be replicated across all members of the blockchain channel).  
Pandey does not explicitly teach including, based on the applying, a list comprising the operation in a subsequent block, wherein the operation is recorded in the list in a readable format.
Zhenguang teaches a list comprising the operation in a subsequent block, wherein the operation is recorded in the list in a readable format (2nd page of attached FOR reference, under Background 2nd paragraph: A blockchain is an ever-growing list of records and blocks (current and subsequent blocks) that are linked using encryption techniques; the blockchain is a public transaction classification ledger of cryptocurrency, each block (current or subsequent blocks) of which contains the encrypted hash, the timestamp and the transaction data of the previous block (list of operation of previous block), and the blockchain can prevent the data from being tampered, and the blockchain is an open distributed classification ledger which can effectively record the data of both parties of the transaction in a verifiable and permanent manner. The blockchain is responsible for keeping all confirmed transactions and permanent records as an un-centralized data classification ledger distributed across all nodes in the network with the ability to prevent modification, once recorded, the data in any given block cannot be changed). Please refer to claim 1 for the motivational statement.
Regarding claim 10, Pandey in view of Zhenguang teaches all of limitations of claim 9. Pandey further teaches wherein the set includes a write portion ([0079]:Data consumer node 102b submits the endorsed transaction to ordering service 116 to proceed with committing the proposed transaction wherein the submitted transaction includes the results e.g., the read-write sets and signatures from each endorsing peer).
Regarding claim 11, Pandey in view of Zhenguang teaches all of limitations of claim 10. Pandey further teaches committing the operation to a current state of the ledger according to the output portion ([0050]: Each block within a blockchain includes a cryptographic hash of the previous block that links the blocks together. A block may further comprise a timestamp indicating when the block was generated, the current state of the ledger, and/or transaction data identifying the transactions (e.g., write operations) that resulted in the current state of the ledger… [0082]: The committing peers determine whether the transaction is verified… [0084]:Then , the transaction is committed to the distributed ledger).  
Regarding claim 12, Pandey in view of Zhenguang teaches all of limitations of claim 9. Pandey further teaches checking, by the orderer, a validity of the operation using the read portion of the set, wherein the committing is further based on the validity of the operation ([0080]: Ordering service (orderer) validates the signatures/endorsements submitted by data consumer node  and sequences the submitted transactions into blocks…[0082]: The committing peers determine whether the transaction is verified and each committing peer validates the signatures, determines whether the endorsement policy is satisfied, and compares the values of keys/variables read at endorsement time with the current values for changes).
Regarding claim 13, Pandey in view of Zhenguang teaches all of limitations of claim 9. Pandey further teaches wherein a state of the ledger is the same before and after committing the output portion of the set ([0053]: The system contains a state database that tracks the current state of one or more distributed ledgers. The state includes state information about data being exchanged through the blockchain. For example, the state may include, but is not limited to, one or more of the following attributes: [0054] Data bought: Indicates whether the data has been purchased by another member of the blockchain network; [0055] Data used: Indicates whether the data has been used by another member of the blockchain network, such as in an online campaign by campaign management software; [0056] Campaign messages seen: Indicates whether an online campaign message that used the data was viewed, clicked on, or otherwise seen via a client application, such as a web browser; [0057] Identity used in x context: Identifies the context in which the data was used; [0058] Consent state over a period of time: Tracks the consent of a user, which may change over a period of time or vary based on the kind of supplier and marketer using the data; and [0059] Audit state: Tracks the state of an audit of transactions associated with the data. It is noted that the above attributes may be tracked within the state database and/or distributed ledgers without storing the data payloads that are exchanged between different blockchain members. Thus, an immutable and tamper-proof record of how and when data is used may be created without compromising the privacy of the data).  
Regarding claim 14, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 15, note the rejections of claim 2. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 16, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 18, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 19, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pandey et al. (USPGPUB 20210303552) "Pandey" in view of Zhenguang et al. (CN 110751469A) "Zhenguang" and Garagiola et al. (USPGPUB 20190042620) "Garagiola".
Regarding claim 4, Pandey in view of Zhenguang teaches all of the limitations of claim 1. Pandey in view of Zhenguang does not explicitly teach wherein the list is a space-efficient probabilistic data structure.
Garagiola teaches the list is a space-efficient probabilistic data structure (Abstract: The system is directed to an operation include one or more of identifying a blockchain transaction, storing the blockchain transaction in a blockchain, assigning the blockchain transaction a transaction number and a block number, hashing a portion of blockchain transaction data associated with the blockchain transaction, and updating a blockchain index based on the hashed portion of the blockchain transaction…[0037]: The system contains an index structure that includes a Hash function wherein One example for the hash function could be a Bloom Filter (space-efficient probabilistic data structure)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Garagiola teachings in the Pandey and Zhenguang system. Skilled artisan would have been motivated to incorporate a space-efficient probabilistic data structure or a bloom filter taught by Garagiola in the Pandey and Zhenguang system so the system can handle big amount of data more efficiently and decrease the amount of memory needed to handle the data. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153